DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Acknowledgement
This communication is in response to
Application amendment filed 11/19/2020 has been entered.
Applicant’s arguments, see Remarks, filed 11/19/2020, result into withdrawal of the 35 USC § 102 and 103 rejections previously set forth in the Office Action mailed 08/21/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Donna Mason on 02/12/2021.
Note: Proposed amendments marks manually with underlining and 
The application has been amended as follows:
1.	  An authentication device for a vehicle that uses biometric authentication, the authentication device comprising:
	a fingerprint sensor that is provided on a switch for starting power of the vehicle, the fingerprint sensor being configured to read a fingerprint of a user;
	a storage unit configured to store fingerprint information of the user, the fingerprint information being preregistered;
	a processing unit configured to obtain an authentication determination value indicating a degree of matching or similarity between the fingerprint read by the fingerprint sensor and the fingerprint information stored in the storage unit; 
	a decision unit configured to:
		(i) decide services that can be provided to the user based on the authentication determination value when the authentication determination value is equal to or higher than a first threshold value, the services including a start-up of an engine of a vehicle, a charging process via a navigation device mounted on the vehicle, checking of an email accumulated in the vehicle via a smartphone of the user, reading of a schedule accumulated in the vehicle via a smartphone of the user, setting a seat position of the vehicle and customization of the vehicle;
and customization of the vehicle;
		(iii) decide services that can be provided to the user based on the authentication determination value when the authentication determination value is equal to or higher than the third threshold and lower than the second threshold, the services including setting a seat position of the vehicle and customization of the vehicle; and
		(iv) maintain a decision regarding the services that can be provided to the user for a predetermined time from the decision; and
	a display unit configured to display information based on the authentication determination value or a permitted operation of the vehicle on an in-vehicle display when the operation of the vehicle is permitted by the decision unit.
	2.-6.	  
	7.	  An authentication method executed by a processor of an authentication device for a vehicle that uses biometric authentication, the authentication method comprising:	
	reading, by a fingerprint sensor, a fingerprint of a user, the fingerprint sensor being provided on a switch for starting power of the vehicle;
	obtaining, by a processor, an authentication determination value indicating a degree of matching or  similarity between the fingerprint read by the fingerprint sensor and fingerprint information of the user, the fingerprint information being stored in a storage unit and preregistered; 
and customization of the vehicle;
	deciding, by the processor, services that can be provided to the user based on the authentication determination value when the authentication determination value is equal to or higher than the second threshold and lower than the first threshold, the services including checking of an email accumulated in the vehicle via a smartphone of the user, reading of a schedule accumulated in the vehicle via a smartphone of the user, setting a seat position of the vehicle and customization of the vehicle;
	deciding, by the processor, services that can be provided to the user based on the authentication determination value when the authentication determination value is equal to or higher than the third threshold and lower than the second threshold, the services including setting a seat position of the vehicle and customization of the vehicle; and
	maintaining, by the processor, a decision regarding the services that can be provided to the user for a predetermined time from the decision; and
	displaying, by a display unit, information based on the authentication determination value or a permitted operation of the vehicle on an in-vehicle display when the operation of the vehicle is permitted.
	8.	  
	9.	  The authentication device according to claim 1, wherein the decision unit is configured to:

	10.	  
	11.	  An authentication device for a vehicle that uses biometric authentication, the authentication device comprising:
	a fingerprint sensor that is provided on a switch for starting power of the vehicle, the fingerprint sensor being configured to read a fingerprint of a user;
	a processor programmed to:
		obtain an authentication determination value indicating a degree of matching or similarity between the fingerprint read by the fingerprint sensor and fingerprint information of the user, the fingerprint information being stored in a storage unit and preregistered;  
		decide services that can be provided to the user based on the authentication determination value when the authentication determination value is equal to or higher than a first threshold value, the services including a start-up of an engine of a vehicle, a charging process via a navigation device mounted on the vehicle, checking of an email accumulated in the vehicle via a smartphone of the user, reading of a schedule accumulated in the vehicle via a smartphone of the user, setting a seat position of the vehicle and customization of the vehicle; 
		decide services that can be provided to the user based on the authentication determination value when the authentication determination value is equal to or higher than the second threshold and lower than the first threshold, the services including checking of an email accumulated in the vehicle via a smartphone of the user, reading of a schedule accumulated in the vehicle via a smartphone of the user, setting a seat position of the vehicle and customization of the vehicle;
		decide services that can be provided to the user based on the authentication determination value when the authentication determination value is equal to or higher than the third and customization of the vehicle; and
		maintain a decision regarding the services that can be provided to the user for a predetermined time from the decision; and
	a display unit configured to display information based on the authentication determination value or a permitted operation of the vehicle on an in-vehicle display when the operation of the vehicle is permitted by the decision unit.

Allowable Subject Matter
Claims 1, 7, 9 and 11 are allowed.
The following is a statement of reasons for indication of allowable subject matter:
Weber discloses an authentication device for a vehicle that uses biometric authentication, the authentication device comprising: a fingerprint sensor that is provided on a switch for starting power of the vehicle, the fingerprint sensor being configured to read a fingerprint of a user; a storage unit configured to store fingerprint information of the user, the fingerprint information being preregistered; Kim discloses a processing unit configured to obtain an authentication determination value indicating a degree of matching or similarity between the fingerprint read by the fingerprint sensor and the fingerprint information stored in the storage unit; a display unit configured to display information based on the authentication determination value or a permitted operation of the vehicle on an in-vehicle display when the operation of the vehicle is permitted by the decision unit.
	While Weber-Kim discloses the aforementioned limitations, however none of the above prior arts, individually or combination, teaches the claim limitation “a decision unit” in the manner described in the independent claim 1. The decision unit provides specific services when the authentication determination value is qualified by threshold values. For example, if the authentication determination 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        

/CHAU LE/Primary Examiner, Art Unit 2493